IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                   June 4, 2013 Session

              STATE OF TENNESSEE v. FREDERICK HERRON

                  Appeal from the Criminal Court for Shelby County
                   No. 11-04122    Carolyn Wade Blackett, Judge




               No. W2012-01195-CCA-R3-CD - Filed January 17, 2014




J AMES C URWOOD W ITT, J R., J., dissenting.

              As the majority says, this appeal presents a close case. After much
consideration, I respectfully conclude that one error requires a reversal and a new trial.

                The error is the Rule 609 issue. The majority concludes that the defendant
loses on this issue because he did not proffer his testimony. Actually, I thought the majority
presented a solid case for holding that a proffer was unnecessary. In a case presenting strong
overtones of a “he said, she said” controversy, the trial court’s improper influencing the
defendant to avoid testifying was especially egregious. As such, I conclude that the error
requires reversal and a new trial.


                                                  ___________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE